

	

		II 

		109th CONGRESS

		1st Session

		S. 194

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			Mr. Nelson of Nebraska

			 (for himself and Mr. Enzi) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To amend the Farm Security and Rural

		  Investment Act of 2002 to permit the planting of chicory on base

		  acres.

	

	

		

			1.

			Planting of chicory on base acres

			Section 1106(b)(3)(B) of the

			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7916(b)(3)(B)) is

			 amended by striking and dry peas and inserting dry peas,

			 and chicory.

		

